EXHIBIT 10.7

BB&T CORPORATION

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

Nonqualified Stock Option Agreement

(Non-Employee Directors)

 

Name of Participant:    <<First Name>> <<MI>> <<Last Name>> Grant Date:   
_______________, 20___ Number of Shares Subject to Option:    [number of shares]
Type of Option:    Nonqualified Option Date Vesting Begins:    _______________,
20___ Expiration date:    _______________, 20___

THIS AGREEMENT (the “Agreement”), dated effective as of _______________, 20___,
between BB&T CORPORATION, a North Carolina corporation (“BB&T”) for itself and
its Affiliates, and <<First Name>> <<MI>> <<Last Name>>, a Director (the
“Participant”), is made pursuant to and subject to the provisions of the BB&T
Corporation Amended and Restated 2004 Stock Incentive Plan, and it may be
amended and/or restated (the “Plan”).

BB&T desires to carry out the purposes of the Plan by affording the Participant
an opportunity to purchase shares of BB&T’s common stock, $5.00 par value per
share (the “Common Stock”), as hereinafter provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Incorporation of Plan. The rights and duties of BB&T and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in the Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

2. Grant of Option. Pursuant to the Plan, effective as of _______________, 20___
(the “Grant Date”), BB&T grants to the Participant, subject to the terms and
conditions of the Plan and related resolutions of the Board, and subject further
to the terms and conditions herein, the right and option (the “Option”) to
purchase from BB&T all or any part of an aggregate of [number of shares] shares
(the “Shares”) of Common Stock at a purchase price (the “Option Price”) of $
_________ per share, such Option Price being the Fair Market Value per share of
Common Stock on the Grant Date. This Option is designated as a Nonqualified
Option and, as such, is not intended to be an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). Such
Option will be vested and exercisable as hereinafter provided.



--------------------------------------------------------------------------------

3. Terms and Conditions. The Option is subject to the following terms and
conditions:

(a) Expiration Date. Unless the Option terminates earlier pursuant to the terms
of the Plan or this Agreement, the Option shall expire on ____________, 20___
(the “Expiration Date”) (such term commencing with the Grant Date and ending on
the Expiration Date being referred to as the “Option Period”).

(b) Exercise of Option. Except as provided in Sections 4, 5, 6, 7 and 9 and
subject to the authority of the Administrator to accelerate the exercisability
of this Option, this Option shall become vested and exercisable with respect to
twenty percent (20%) of the Shares subject to the Option on the first year
anniversary of the Grant Date and with respect to an additional twenty percent
(20%) of the Shares subject to the Option on each annual anniversary of the
Grant Date over the following four years, so that the Option shall be fully
vested and fully exercisable on the fifth-year anniversary of the Grant Date. To
the extent the Option has become vested and exercisable in accordance with the
preceding sentence, it shall continue to be vested and exercisable until the
earlier of the termination of the Participant’s rights hereunder pursuant to
Sections 4, 5, 6, 7 and 9, or until the Expiration Date. The Option may be
exercised with respect to any number of whole shares less than the full number
for which the Option could be exercised. A partial exercise of the Option shall
not affect the Participant’s right to exercise the Option with respect to the
remaining Shares, subject to the conditions of the Plan and this Agreement. The
Option may not be exercised at any time unless the Participant shall have been
in the continuous service as a Director from the date hereof to the Exercise
Date of the Option, subject to the provisions of Sections 4, 5, 6, 7 and 9.

(c) Method of Exercising and Payment for Shares. The Option shall be exercised
by written notice (the “Notice of Exercise”) accompanied by payment of the
Option Price, delivered to the attention of the Human Systems Division at the
office of BB&T Corporation, P.O. Box 1215, 200 West Second Street,
Winston-Salem, North Carolina 27102, or at such other location selected by BB&T.
The Exercise Date shall be the date on which BB&T has received both the Notice
of Exercise and payment of the Option Price (except as may be otherwise
permitted for option exercises made pursuant to Section 6.07(c) of the Plan).
Payment of the Option Price may be made (i) in cash or by cash equivalent, and,
if permitted under applicable law, payment may also be made (ii) by delivery of
shares of Common Stock owned by the Participant at the time of exercise for a
period of at least six months (or such other time period necessary to avoid
variable accounting or other accounting consequences deemed unacceptable to the
Administrator); (iii) by delivery of written Notice of Exercise to BB&T and
delivery to a broker of written notice of exercise and irrevocable instructions
to promptly deliver to BB&T the amount of sale or loan proceeds to pay the
Option Price; or (iv) by any combination of the foregoing methods. Shares
delivered in payment of the Option Price shall be valued at their Fair Market
Value on the Exercise Date, as determined in accordance with the Plan. Upon the
exercise of an Option in whole or in part, payment of the Option Price in
accordance with the provisions of the Plan and this Agreement, and satisfaction
of such other conditions as may be established by the Administrator, BB&T shall
promptly deliver to the Participant a certificate or certificates for the Shares
purchased.

 

- 2 -



--------------------------------------------------------------------------------

In the event that the Option shall be exercised pursuant to this Section 3 by
any person other than the Participant, the Notice of Exercise shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.

(d) Shareholder Rights. The Participant and the Participant’s legal
representative, legatees or distributees shall not be deemed to be the holder of
any Shares subject to the Option and shall not have any rights of a shareholder
unless and until certificates for such Shares have been issued and delivered to
him, her or them under the Plan. The Option shall not provide dividend or
dividend equivalent rights and the Participant shall have no dividend rights
unless and until Shares have been issued to the Participant pursuant to the
exercise of the Option. A certificate or certificates for Shares of Common Stock
acquired upon exercise of the Option shall be issued in the name of the
Participant (or if the Participant is deceased, the Participant’s beneficiary or
beneficiaries) and distributed to the Participant (or if the Participant is
deceased, to the Participant’s beneficiary or beneficiaries) as soon as
practicable following receipt of Notice of Exercise and payment of the Option
Price (except as may otherwise be determined by BB&T in the event of payment of
the Option Price pursuant to Section 6.07(c) of the Plan).

(e) Nontransferability of Option. The Option shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession, except as may be permitted by the
Administrator in its sole discretion (and in a manner consistent with the
registration provisions of the Securities Act). Except as may be permitted by
the preceding sentence, (i) during the lifetime of the Participant, the Option
may be exercised only by the Participant; and (ii) no right or interest of a
Participant in the Option shall be liable for, or subject to, any lien,
obligation or liability of such Participant. The designation of a beneficiary in
accordance with the Plan shall not constitute a transfer.

4. Termination of Service. Except as provided in Sections 5, 6 and 7 (and unless
otherwise determined by the Administrator), in the event that the service of the
Participant as a Director terminates for any reason other than Retirement, death
or Disability, the Participant may exercise the Option only with respect to
those Shares of Common Stock as to which the Option has become vested and
exercisable pursuant to Section 3(b) as of the date of the Participant’s
termination of service as a Director. The Participant may exercise the Option
with respect to such Shares no more than thirty (30) days after the date of the
Participant’s termination of service as a Director (but in any event prior to
the Expiration Date), and the Option shall terminate at the end of such 30-day
period.

5. Exercise After Retirement. In the event that the Participant remains in the
continuous service as a Director from the Grant Date until the Participant’s
termination of service as a Director due to the Participant’s retirement (as
determined in accordance with the retirement policies of BB&T applicable to
Directors), the Option shall become fully vested and fully exercisable as of the
date of the Participant’s termination of service as a Director due to retirement
without regard to the installment exercise limitations set forth in
Section 3(b). The Participant may exercise the Option following the
Participant’s termination of service as a Director due to retirement until the
Expiration Date.

 

- 3 -



--------------------------------------------------------------------------------

6. Exercise in the Event of Death. In the event that the Participant remains in
the continuous service as a Director from the Grant Date until the Participant’s
death, the Option shall become fully vested and fully exercisable as of the date
of death without regard to the installment exercise limitations set forth in
Section 3(b). The Option shall be exercisable by such person or persons who are
designated as the Participant’s beneficiary or beneficiaries in accordance with
the terms of the Plan and this Agreement, or, if no such valid beneficiary
designation exists, then by the Participant’s estate or by such person or
persons as shall have acquired the right to exercise the Option by will or the
laws of descent and distribution. The person or persons entitled to exercise the
Option following the Participant’s death may exercise the Option until the
Expiration Date.

7. Exercise in the Event of Disability. In the event that the Participant
remains in the continuous service as a Director from the Grant Date until the
date of the Participant’s termination of service as a Director on account of
Disability (as determined in accordance with the disability policies and
procedures of BB&T applicable to Directors), the Option shall become fully
vested and fully exercisable as of the date of the Participant’s termination of
service as a Director on account of the Participant’s Disability without regard
to the installment exercise limitations set forth in Section 3(b). The
Participant may exercise the Option following such termination of service until
the Expiration Date.

8. Fractional Share. A fractional share shall not be issuable hereunder, and
when any provision hereof may entitle the Participant to a fractional share,
such fraction shall (unless the Administrator determines otherwise) be
disregarded.

9. Change of Control.

(a) Notwithstanding Sections 3, 4, 5, 6 and 7, and in the event that there is
“Change of Control” as defined in this Section 9, of BB&T subsequent to the date
hereof, the Option shall become fully vested and fully exercisable as of the
effective date of such event without regard to the installment exercise
limitations set forth in Section 3(b).

(b) For purposes of this Section 9, a “Change of Control” will be deemed to have
occurred on the earliest of the following dates: (i) the date any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of BB&T and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
thirty percent (30%) or more of the combined voting power of BB&T’s then
outstanding securities; or (ii) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive twelve- (12-)
month period during the Option Period constituted BB&T’s Board, plus new
directors whose election or nomination for election by BB&T’s shareholders is
approved by a vote of at least two-thirds of the directors still in office who
were directors at the beginning of such twelve- (12-) month period
(collectively, the “Continuing Directors”), cease for any reason during such
twelve- (12-) month period to constitute at least two-thirds of the members of
such board of directors; (iii) the date the shareholders of BB&T approve an
agreement for the sale or disposition by BB&T of all or substantially all of
BB&T’s assets within the meaning of Section 409A; or (iv) the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of BB&T that, together with stock held by such person or group constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of BB&T within the meaning of Section 409A.

 

- 4 -



--------------------------------------------------------------------------------

10. No Right to Continued Service or Future Options. Neither the Plan, the grant
of the Option nor any other action related to the Plan shall confer upon the
Participant any right to continue in the service of BB&T or an Affiliate or
affect in any way with the right of BB&T to terminate an individual’s service at
any time. Except as otherwise expressly provided in the Plan or this Agreement,
all rights of the Participant under the Plan with respect to the Option shall
terminate upon termination of the service of the Participant as a Director. The
grant of the Option does not create any obligation on the part of BB&T to grant
any additional options.

11. Superseding Agreement. This Agreement supersedes any statements,
representations or agreements of BB&T with respect to the grant of the Option or
any related rights, and the Participant hereby waives any rights or claims
related to any such statements, representations or agreements. This Agreement
does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, service agreement or any
other similar agreement between the Participant and BB&T, including, but not
limited to, any restrictive covenants contained in such agreements.

12. Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of the Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.

13. Withholding; Tax Matters.

(a) BB&T shall report all income and withhold all required local, state,
federal, foreign and other taxes and any other amount required to be withheld by
any governmental authority or law from any amount payable in cash with respect
to the Option. Prior to the delivery or transfer of any certificate for Shares
or any other benefit conferred under the Plan, BB&T may require the Participant
to pay to BB&T in cash the amount of any tax or other amount required by any
governmental authority to be withheld and paid over by BB&T to such authority
for the account of such recipient. Notwithstanding the foregoing, the
Administrator may establish procedures to permit a recipient to satisfy any such
obligation in whole or in part, and any local, state, federal, foreign or other
income tax obligations relating to the Option, by electing (the “election”) to
have BB&T withhold shares of Common Stock from the Shares to which the recipient
is entitled. The number of shares to be withheld shall have a Fair Market Value
as of the date that the amount of tax to be withheld is determined as nearly
equal as possible to (but not exceeding) the amount of such obligations being
satisfied. Each election must be made in writing to the Administrator in
accordance with election procedures established by the Administrator.

 

- 5 -



--------------------------------------------------------------------------------

(b) BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Option or issuance, transfer or disposition of
Shares following exercise of the Option, and the Participant is in no manner
relying on BB&T or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences related to the grant of the Option or the acquisition or
disposition of the Shares subject to the Option and that the Participant should
consult a tax advisor prior to such grant, acquisition or disposition. The
Participant acknowledges that the Participant has been advised that the
Participant should consult with the Participant’s own attorney, accountant,
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that BB&T has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

14. Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15. Right of Offset. Notwithstanding any other provision of the Plan or the
Agreement, BB&T may reduce the amount of any benefit or payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to BB&T or an Affiliate that is or becomes due and payable, and
the Participant shall be deemed to have consented to such reduction.

16. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

17. Notices. Any and all notices under the Option shall be in writing, and sent
by hand delivery or by certified or registered mail (return receipt requested
and first-class postage prepaid), in the case of BB&T, to its Human Systems
Division, 200 West Second Street (27101), PO Box 1215, Winston-Salem, NC 27102,
attention: Human Systems Division Manager, and in the case of the Participant,
to the last known address of the Participant as reflected in BB&T’s records.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, and in accordance with applicable United States
federal laws.

19. Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and BB&T and its successors and assigns.

20. Compliance with Laws; Restrictions on Option and Shares. BB&T may impose
such restrictions on the Option and Shares or any other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, federal tax laws, the requirements of any stock
exchange or similar organization and any blue sky,

 

- 6 -



--------------------------------------------------------------------------------

state or foreign securities laws applicable to such securities. Notwithstanding
any other provision in the Plan or this Agreement to the contrary, BB&T shall
not be obligated to issue, deliver or transfer Shares of Common Stock under the
Plan, make any other distribution of benefits under the Plan, or take any other
action, unless such delivery, distribution or action is in compliance with all
applicable laws, rules and regulations (including but not limited to the
requirements of the Securities Act). BB&T may cause a restrictive legend to be
placed on any certificate for Shares issued pursuant to the Option in such form
as may be prescribed from time to time by applicable laws and regulations or as
may be advised by legal counsel.

21. Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Administrator shall have authority to make adjustments to the terms
and conditions of the Option in recognition of unusual or nonrecurring events
affecting BB&T or any Affiliate, or the financial statements of BB&T or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

22. Cash Settlement. Notwithstanding any provision of the Plan or the Agreement
to the contrary, the Administrator may cause the Option or portion thereof to be
canceled in consideration of an alternative award or cash payment of an
equivalent cash value, as determined by the Administrator, made to the holder of
such canceled Award.

[Signature Page to Follow]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, BB&T has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his or her signature hereto.

 

BB&T CORPORATION By:    

 

PARTICIPANT    <<First Name>> <<MI>> <<Last Name>>

 

- 8 -